DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
claim 3 in line 2 recites "the registered personal information includes registered facial image". However, claim 1 line 10 recites "output at least one of the personal identification information corresponding to the acquired registered DNA" 
The personal identification information and the registered personal identification information are regarded to mean the same. Therefore, the Examiner is suggesting to amend on of claims 1 or 3 to make the language consistent.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
claim 4 in line 2 recites "the DNA information and the registered DNA information " and in line 4 "the DNA information and corresponding loci of the registered DNA information". However,  claim 1 line 4 recites "acquire input DNA information" and in line 3 "in a database based on the input DNA information" 
the DNA information and the input DNA information are regarded to mean the same. Therefore, the Examiner is suggesting to amend claim  4 to make the language consistent.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
claim 4 in line 2 recites "the DNA information and the registered DNA information " and in line 4 "the DNA information and corresponding loci of the registered DNA information". However,  claim 1 line 4 recites "acquire input DNA information" and in line 3 "in a database based on the input DNA information" 
the DNA information and the input DNA information are regarded to mean the same. Therefore, the Examiner is suggesting to amend claim  4 to make the language consistent.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11341378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the corresponding claim of the patent. For example, current claims  correspond to the claims of the patent claim as follows:
Patent # 11341378
Current application
Claim 4 including the limitations of claim 1
An information processing apparatus, comprising: 
at least one memory storing instructions; and at least one processor configured to execute the instructions to: 
receive DNA information of a suspect 
 identify DNA information of a person presumed to be a blood relative of the suspect among a plurality of pieces of DNA information registered in a database 



Claim 4
wherein personal identification information including a facial image and DNA information are registered for each of a plurality of persons in the database.

and generates a list of blood relatives comprising persons who are presumed to be blood relatives of the suspect using the identified DNA information; 
Back to claim 1
calculate degree of similarity between facial images of the persons on the blood-relative list and each of the plurality of facial images included in the facial image information and search for and retrieve a facial image resembling the facial image of the person on the blood-relative list from the plurality of facial images included in the facial image information on the basis of the calculated degree of similarity; 

and generate suspect information by associating information relating to the retrieved facial image with information relating to the person on the blood-relative list who resembles the retrieved facial image,



wherein the suspect information indicates a reliability in a blood relation between the suspect and the persons on the blood-relative list.


Claims 1
An information processing apparatus, comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to:
acquire input DNA information which is DNA information of a person;


acquire a registered DNA information of a blood relative of the person from a plurality of pieces of registered DNA information registered in a database based on the input DNA information, 



wherein the registered DNA information and a personal identification information for identifying an individual are registered in the database in association with each other; 





Claim 3
wherein the registered personal information includes registered facial image, and
the processor acquires the facial image information from a second database storing facial information including a plurality of facial image, and extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information

and output at least one of the personal identification information corresponding to the acquired registered DNA information and the information based on the personal identification information.


Claim 2
wherein information to be output indicates reliability of blood relationship between the person and the blood relative.
Claims 6-7
wherein the at least one hardware processor is further configured to calculate the degree of similarity from a feature vector characterizing the facial images registered in the database and another feature vector characterizing the facial images included in the facial image information.
wherein the similar image search part calculates Euclidean distance or chi-squared distance as the degree of similarity.

Claim 6-7
wherein the processor extracts the facial image of the face resembling the face in the registered facial image based on degree of similarity calculated using a feature vector characterizing the registered facial image and a feature vector characterizing the facial image.
wherein the similar image is Euclidean distance or chi-squared distance.
Claim 2
wherein the DNA information includes the number of short tandem repeats in a microsatellite used for DNA identification, and the at least one hardware processor is further configured to determine if the loci of microsatellites included in the DNA information of the suspect match the corresponding loci in the DNA information registered in the database and identifies DNA information of a person presumed to be a blood relative of the suspect according to the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed.
Claim 4
wherein the DNA information and the registered DNA information include DNA sequence information used for DNA identification, and
the processor executes matching judgement between loci of a microsatellite included in the DNA information and corresponding loci of the registered DNA information, and selects registered DNA information of the blood relative according to a ratio of loci which have been determined to match with the loci subjected to the matching judgement.

Claim 2
wherein the DNA information includes the number of short tandem repeats in a microsatellite used for DNA identification, and the at least one hardware processor is further configured to determine if the loci of microsatellites included in the DNA information of the suspect match the corresponding loci in the DNA information registered in the database and identifies DNA information of a person presumed to be a blood relative of the suspect according to the ratio of loci determined to match the corresponding loci to the total number of loci on which the matching judgment was performed.
Claim 5
wherein the processor selects the relative DNA information by information processing executed on loci which have been determined to match with the loci subjected to the matching judgement.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "output at least one of the personal identification information corresponding to the acquired registered DNA information and " in 10.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether “the information” refers to DNA information, personal Identification information, or something else.
Claims 8 and 9 are rejected for similar reasons as claim 1. 
Claims 2-7 are rejected by virtue of dependency from claim 1.
Claim 3 recites the limitation “wherein the registered personal information includes registered facial image, and the processor acquires the facial image information from a second database storing facial information including a plurality of facial image, and extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information.” It is unclear what the difference is between the facial image and the registered facial image. If the facial image is not the same as the registered image, which is shown as such in claim 6. Also, claim3 recites “extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information” It is unclear whether the facial image extracted is the same as the facial image mentioned before, or different. Redrafting the entire claim is highly recommended to avoid any confusion.
Claim 5 recites the limitation "the processor selects the relative DNA information" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether “the relative DNA information” refers to the registered DNA information or something else. It is also unclear whether the selection step in claim 5 is the same as the acquiring step in claim 1 or different.
Claim 5 recites the limitation "wherein the processor selects the relative DNA information by information processing executed on loci which have been determined to match with the loci subjected to the matching judgement ". There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 6-7 are rejected by virtue of dependency from claim 3.
Claim 7 recites the limitation " wherein the similar image is Euclidean distance or chi-squared distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether “the similar image” the registered facial image or the facial image. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick R. Bieber et al. (Finding Criminals Through DNA of Their Relatives, 2006), hereinafter "Bieber".
Regarding claim 1: 
Bieber teaches: an information processing apparatus 
comprising: at least one memory storing instructions; and at least one processor (it is implied that the steps are being done by a computer which includes a memory and a processor) configured to execute the instructions to:
acquire input DNA information which is DNA information of a person (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases”);
acquire a registered DNA information of a blood relative of the person from a plurality of pieces of registered DNA information registered in a database based on the input DNA information (first page, second column, third paragraph: “Let us assume that a sample from a crime scene has been obtained that is not an exact match to the profile of anyone in current DNA databases…we investigated the chances of successfully identifying a biological relative of someone whose profile is in the DNA database as a possible source of crime scene evidence”);
output at least one of the personal identification information corresponding to the acquired registered DNA information and the information based on the personal identification information (first page, second column, third paragraph: “…The analysis of each simulation therefore assumes that investigators would follow these leads in priority order, starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample” (it is implied that, in order for investigators to follow the mentioned leads, a list of the biological relatives information must be generated including names, addresses, photos, etc.);
Bieber does explicitly not teach: wherein the registered DNA information and a personal identification information for identifying an individual are registered in the database in association with each other.
However, associating registered DNA information with personal identification information such as names, addresses, photos, age, gender, etc. in a database is a matter of obviousness to one skilled in the art and is a standard practice in law enforcement databases as well. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber to by including: wherein the registered DNA information and a personal identification information for identifying an  in order to recognize who the DNA information belongs to at least. 
Regarding claim 8: the limitations of the claimed method are similar to that of claim 1; therefore, rejected in the same manner as applied above.
Regarding claim 9: the limitations of the claimed process stored in a non-transitory computer readable medium are similar to that of claim 1; therefore, rejected in the same manner as applied above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bieber (Finding Criminals Through DNA of Their Relatives, 2006), in view of Barber (PG-Pub. US 20140278138).
Regarding claim 2: 
Bieber teaches the limitations of claim 1 as applied above. 
Bieber does not explicitly teach: wherein information to be output indicates reliability of blood relationship between the person and the blood relative.
However, in a related field, Barber teaches: wherein information to be output indicates reliability of blood relationship between the person and the blood relative (¶ [02023] “…a confidence score indicating the degree of genetic similarity between the DNA suggested relations is calculated and stored in the customer account data. “¶ [0050] “…In constructing family networks as described above, if the probability of observing the identified number of DNA-suggested relations in a family network is small, then that family network is significant, and suggests to a meaningful level of confidence that the customer is related to the family network through a mutual common ancestor.”; ¶ [0051] “…The confidence score therefore reflects a determination that the number of matches (to a family network) identified is more significant than a random occurrence”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber to incorporate the teachings of Barber by including wherein information to be output indicates reliability of blood relationship between the person and the blood relative in order to determine whether or not the number of matches between a customer and a family network is significant as disclosed by Barber in ¶ [0050].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick R. Bieber et al. (Finding Criminals Through DNA of Their Relatives, 2006), hereinafter "Bieber", in view of Manfred Kayser (Forensic DNA Phenotyping: Predicting human appearance from crime scene material for investigative purposes, 2015), hereinafter "Kayser", and further in view of Seth (PG-Pub. US 20080201327), hereinafter "Seth".
Regarding claim 3: 
Bieber teaches the limitations of claim 1 as applied above. 
Bieber does not explicitly teach: wherein the registered personal information includes registered facial image, and the processor acquires the facial image information from a second database storing facial information including a plurality of facial image, and extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information.
However, in a related field, Kayser teaches: predicting human appearance from crime scene material for investigative purposes. Page 33, Section 1. Forensic DNA Phenotyping: some general considerations, second column, second paragraph “If the true perpetrator does not participate but only close relatives do, familial search is able to identify them, which provides investigative leads to find the unknown perpetrator. Using conventional autosomal STR profiling in the DNA dragnet limits the possibilities of familial search to close relatives of the unknown, non-participating perpetrator, which can be overcome by using Y-chromosomal STRs instead (if the evidence DNA originates from a male perpetrator); page 34, Section 2. DNA phenotyping of pigmentation traits: the first FDP success story (Eye color, Hair color, Skin color); and page 42, Section 3. Forensic DNA Phenotyping: current progress and future perspectives (Body height/stature, Hair loss/baldness, Age, Hair structure, Face). Note that Kayser is not relied upon to teach a specific limitation of claim 3. However, Kayser serves as a teaching reference that introduces DNA information and appearance.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber to incorporate the teachings of Kayser by including the familial search for perpetrator identification purposes and human appearance predication in order to achieve prediction of appearance traits of unknown persons directly from biological materials found at a crime scene.
Moreover, also in a related field, Seth teaches: wherein the registered personal information includes registered facial image, and the processor acquires the facial image information from a second database storing facial information including a plurality of facial image (¶ [0018] “Referring to FIG. 5, the identity matching stage 203 starts with the user logging on 402 and requesting an identity match based on a submitted photograph [similar to acquiring a facial image from a second database, a submitted image is implied to be stored in a memory for subsequent processing], a set of search terms relating to specified personal attributes 403, or a combination of both”);
and extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information (¶ [0018] - [0025]; ¶ [0018] “In the preferred embodiment, the database 305 contains stored photographs relating to other users, referred to herein as second users (similar to blood relatives), and the facial recognition search attempts to find second users that have a similar facial appearance to the requesting user [extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information]. Stored photographs that minimally match the first photograph are marked for inclusion the search results. If a minimally-matching stored photograph is contained in a user profile, the second user related to that user profile is marked as a matched user and will also be included in the search results. If there are matched users or minimally matching stored photographs, the search results are displayed 406 to the user once the search is complete”; ¶ [0019] “A baseline is determined for "minimally matching" photographs. For example, a stored photograph may minimally match the first photograph if the facial recognition software detects at least a 50% similarity between the facial features of the faces in the two photographs”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber and Kayser to incorporate the teachings of Seth by including extracts facial image of a face resembling a face in the registered facial image included in the acquired registered personal information from the acquired facial image information in order to narrow down the list of suspects in a crime scene and utilize a less complicated and more accurate way to determine a suspect’s appearance than predicting the appearance traits from the DNA information such as taught by Kayser.

Regarding claim 4: 
Bieber teaches the limitations of claim 1 as applied above. 
Bieber further teaches: wherein the DNA information and the registered DNA information include DNA sequence information used for DNA identification (first page, second column, third paragraph: “…We used published data on allele frequencies of the 13 short tandem repeat (STR) loci [DNA sequence] on which U.S. offender databases are based and basic genetic principles);
and the processor executes matching judgement between loci of a microsatellite included in the DNA information and corresponding loci of the registered DNA information, and selects registered DNA information of the blood relative according to a ratio of loci which have been determined to match with the loci subjected to the matching judgement (first page, second column, third paragraph: “…We used published data on allele frequencies of the 13 short tandem repeat (STR) loci on which U.S. offender databases are based and basic genetic principles (17–19). A high likelihood ratio is characteristic of related individuals and is an unusual but possible coincidence for unrelated individuals. The analysis of each simulation therefore assumes that investigators would follow these leads in priority order [selecting the relative DNA information determined by the matching judgment], starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample. Our simulations demonstrate that kinship analysis”).
Regarding claim 5: 
Bieber teaches the limitations of claim 1 as applied above. 
Bieber further teaches: wherein the processor selects the relative DNA information by information processing executed on loci which have been determined to match with the loci subjected to the matching judgement (first page, second column, third paragraph: “…We used published data on allele frequencies of the 13 short tandem repeat (STR) loci on which U.S. offender databases are based and basic genetic principles (17–19). A high likelihood ratio is characteristic of related individuals and is an unusual but possible coincidence for unrelated individuals. The analysis of each simulation therefore assumes that investigators would follow these leads in priority order [selecting the relative DNA information determined by the matching judgment], starting with those in the offender database with the highest likelihood ratio for being closely related to the owner of the crime scene DNA sample. Our simulations demonstrate that kinship analysis”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bieber (Finding Criminals through DNA of Their Relatives, 2006), in view of Kayser (Forensic DNA Phenotyping: Predicting human appearance from crime scene material for investigative purposes, 2015), and Seth (PG-Pub. US 20080201327), and further in view of Matsubara et al. (PG-Pub. US 20090060294), hereinafter "Matsubara".
Regarding claim 6:
Bieber in view of Kayser and Seth teaches: the information processing apparatus according to claim 3 as applied above.
Bieber in view of Kayser and Seth does not teach: herein the processor extracts the facial image of the face resembling the face in the registered facial image based on degree of similarity calculated using a feature vector characterizing the registered facial image and a feature vector characterizing the facial image.
However, in a related field, Matsubara teaches: herein the processor extracts the facial image of the face resembling the face in the registered facial image based on degree of similarity calculated using a feature vector characterizing the registered facial image and a feature vector characterizing the facial image (¶ [0060] The retrieval unit 303 calculates a degree of similarity between the face image features extracted from the retrieval query image and features of a retrieval target image group registered in the face image feature database. In this embodiment, an inverse of a Euclidean distance between feature vectors is used as a degree of similarity).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bieber in view of Kayser and Seth to incorporate the teachings of Matsubara by including: herein the processor extracts the facial image of the face resembling the face in the registered facial image based on degree of similarity calculated using a feature vector characterizing the registered facial image and a feature vector characterizing the facial image in order to retrieve the same person information from different scenes by utilizing different features for a retrieval process and a filtering process.


Regarding claim 7: 
Bieber in view of Kayser and Seth teaches and Matsubara: the information processing apparatus according to claim 6 as applied above.
Matsubara furthest teaches: wherein the similar image search part calculates Euclidean distance or chi-squared distance as the degree of similarity (¶ [0060] the retrieval unit 303 calculates a degree of similarity between the face image features extracted from the retrieval query image and features of a retrieval target image group registered in the face image feature database. In this embodiment, an inverse of a Euclidean distance between feature vectors is used as a degree of similarity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665